DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims 1-20 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 7/16/18 and 7/31/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Notes
	The claims have been analyzed under 35 U.S.C. 101 using the "2019 Revised Patent Subject Matter Eligibility Guidance" and is found to be subject matter eligible under 35 U.S.C. 101.  The claims have been found to be directed to a judicial exceptions but reciting additional elements that integrate the judicial exception into a practical application, thus satisfying the Step 2A Prong Two analysis.  Therefore, the claims qualify as eligible statutory subject matter under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al. (US Pat No. 9,229,905).

	With respect to claim 1, Penilla teaches	 a method comprising: 
coupling a non-original equipment manufacturer (OEM) handheld mobile device with a vehicle network of a vehicle, the vehicle including a head unit with a display (e.g., connecting a user device to a vehicle network @ Col. 9, lines 10-20, Col. 17, lines 48-67 & Figs. 6-7); 
causing an original equipment manufacturer (OEM) human-machine interface (HMI) to be presented on a display of the non-OEM handheld mobile device, whereby the non-OEM handheld mobile device provides functionality associated with the head unit (e.g., the user interface of the mobile device can share data with the vehicle’s display and native apps in an opt-in PAIR mode @ Col. 22, line 66 to Col. 23, line 7, & Fig. 14); and 
one of: responsive to receiving an input on the OEM HMI presented on the non-OEM handheld mobile device, causing a setting or control of a vehicle device to be adjusted; or responsive to receiving an input on a vehicle OEM HMI, causing a setting or control of the non-OEM handheld mobile device to be adjusted (e.g., API allowing third party control of the vehicle’s HVAC system from the user’s device or vehicle itself @ Col. 25, lines 24-50, Col. 26, lines 5-28 & Fig. 14).  

	With respect to claim 2, Penilla further teaches wherein the non-OEM handheld mobile device further provides functionality not associated with the vehicle (e.g., user device having functionality not associated with the vehicle such as home lighting or garage door controls @ Col. 23, lines 8-19).



	With respect to claim 4, Penilla further teaches wherein the environmental control is one of: driver temperature setting, passenger temperature setting, blower speed, or recirculation setting (e.g., HVAC driver and passenger temperature setting @ Fig. 14 #104).

	With respect to claim 5, Penilla further teaches wherein the vehicle OEM HMI is located one of: on a steering wheel of the vehicle, or adjacent to a screen of a head unit of the vehicle (e.g., typical adjustment of OEM HMI at a head unit display @ Col. 22, lines 6-8 and 28-32).

	With respect to claim 6, Penilla further teaches wherein the input received on the vehicle OEM HMI is a cursor input, and wherein causing a setting or control of the non-OEM handheld mobile device to be 21Attorney Doc. No. TEMAI-940-B adjusted includes causing a selection to be made on the display of the non-OEM handheld mobile device (e.g., synchronizing display between the OEM display and user device via PAIR mode @ Col. 22, line 66 to Col. 23, line 7, & Fig. 14 and accepting cursor input @ Col 8, lines 15-17 and 27-37).

	With respect to claim 7, Penilla further teaches wherein the input relates to an audio/visual data selection (e.g., inputs include visually and audibly input @ Col. 23, lines 50-63). 	



	With respect to claim 9, Penilla further teaches wherein physically coupling the non-OEM handheld mobile device over at least a portion of the display of the head unit of the vehicle includes docking the non-OEM handheld mobile device in a receiver station (e.g., the wired pairing or synching step of portable smart phone or devices teaches the docking limitation @ Col. 24, lines 9-14 and 34-49 and Col. 23, lines 5-10).

	With respect to claim 10, Penilla further teaches including: selectively decoupling the non-OEM handheld mobile device from over the display of the head unit of the vehicle, whereby the decoupling the non-OEM handheld mobile device is removable from the vehicle by a vehicle occupant (e.g., de-pair the user device @ Col. 23, lines 2-7).  

	With respect to claim 11, Penilla further teaches wherein coupling the non-OEM handheld mobile device with the vehicle network of the vehicle includes a wireless coupling or a wired coupling of the non-OEM handheld mobile device with the vehicle network of the vehicle (e.g., the coupling is via physically wired, wireless connected or remote device @ Col. 24, lines 9-14 and 34-36).
  
	With respect to claim 12, Penilla teaches a system comprising: 
a vehicle including a head unit with a display, the vehicle further including a vehicle original equipment manufacturer (OEM) human-machine interface (HMI) (e.g., Vehicle including typical OEM HMI and head unit @ Col. 14, lines 4-25 & Fig. 6 and Fig. 10); 
a vehicle network of the vehicle (e.g., vehicle network @ Col. 17, lines 48-67 & Figs. 6-8); and 
a non-OEM handheld mobile device, the non-OEM handheld mobile device being coupled to the vehicle network, an OEM HMI to be presented on a display of the non-OEM 22Attorney Doc. No. TEMAI-940-B handheld mobile device, the non-OEM handheld mobile device providing functionality associated with the head unit (e.g., connecting a user device to a vehicle network @ Col. 9, lines 10-20, Col. 17, lines 48-67 & Figs. 6-7 and the user interface of the mobile device can share data with the vehicle’s display and native apps in an opt-in PAIR mode @ Col. 22, line 66 to Col. 23, line 7, & Fig. 14).  

	With respect to claim 13, Penilla further teaches wherein the head unit includes a receiver platform, and wherein the receiver platform is configured to allow the non-OEM handheld mobile device to be docked in the receiver platform (e.g., the wired pairing or synching step of portable smart phone or devices teaches the docking limitation @ Col. 24, lines 9-14 and 34-49 and Col. 23, lines 5-10).

	With respect to claim 14, Penilla further teaches wherein, when the non-OEM handheld mobile device is docked in the receiver platform, the non-OEM handheld mobile device covers at least a portion of the display of the head unit, whereby a non-OEM handheld mobile device received in the receiver platform replaces the display of the head unit (e.g., synchronizing display between the OEM display and user device via PAIR mode @ Col. 22, line 66 to Col. 23, line 7, & Fig. 14).

	With respect to claim 15, Penilla further teaches wherein the receiver platform is configured to allow a plurality of different non-OEM handheld mobile devices to be docked in the receiver platform 

	With respect to claim 16, Penilla further teaches wherein the receiver platform is configured such that, when the non-OEM handheld mobile device is docked in the receiver platform, the non-OEM handheld mobile device is substantially flush with the head unit (e.g., the user can use the PAIR mode and the user device can potentially be placed flush with the head unit, which teaches this intended use limitation @ Col. 22, line 66 to Col. 23, line 7).

	With respect to claim 17, Penilla further teaches wherein the non-OEM handheld mobile device further provides functionality not associated with the vehicle (e.g., user device having functionality not associated with the vehicle such as lighting or garage door control @ Col. 23, lines 8-19). 

	With respect to claim 18, Penilla further teaches wherein, responsive to receiving an input on the OEM HMI presented on the display of the non-OEM handheld mobile device, causing, using one or more processors, a setting or control of a vehicle device to be adjusted (e.g., adjusting HVAC temperatures @ Col. 26, lines 4-28 & Fig. 14).  

	With respect to claim 19, Penilla further teaches wherein, responsive to receiving an input on a vehicle OEM HMI, causing, using one or more processors, a setting or control of the non-OEM handheld mobile device to be adjusted (e.g., synchronizing display between the OEM display and user device via PAIR mode @ Col. 22, line 66 to Col. 23, line 7, & Fig. 14 and accepting cursor input @ Col 8, lines 15-17 and 27-37).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly, 
prior art Kato et al. (US Pub No 2013/0190978) discloses claimed and non-claimed elements of coupling a portable terminal to an in-car device, and 
Clay Skelton (US Pub No. 2017/0104865) discloses a docking station to couple the mobile phone to the vehicle’s docking station in order to start the car.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHAU LE/Primary Examiner, Art Unit 2493